EXHIBIT 10.1

JPMORGAN CHASE & CO.

DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

(As amended and restated July 2001 and as of December 31, 2004)

The Deferred Compensation Plan for Non-Employee Directors (“Plan”) permitted
annual deferrals by non-employee Directors of JPMorgan Chase of all or a portion
of their annual compensation which would be otherwise paid and earned in the
calendar following receipt of a deferral election by the Administrator.
Deferrals under this Plan ceased as of December 31, 2004. The deferred balances
under this Plan have been frozen (other than for investment experience thereon)
and are separately accounted from any deferrals made on or after January 1,
2005. By way of clarification, this Plan is intended to be a grandfathered plan
under the final Treasury Regulations issued pursuant to Section 409A of the Code
and is not intended to be subject to Section 409A of the Code.

All amounts credited to the Accounts of Directors under this Plan represent
fully vested amounts. Changes from time to time have been made to the
hypothetical investment options offered under this Plan.

Deferrals of compensation by Directors with respect to services performed in
calendar years commencing on or after January 1, 2005 are subject to the
JPMorgan Chase 2005 Deferred Compensation for Non-Employee Directors. The
Program represents an unsecured, unfunded promise to make payments in the
future.

 

1.

Definitions - The following are defined terms wherever they appear in the Plan.

 

  1.1

“Administrator” shall mean the Secretary, or such other person or committee
appointed by the Chief Executive Officer of the Corporation to be responsible
for those functions assigned to the Administrator under the Plan.

 

  1.2

“Bank” shall mean JPMorgan Chase Bank, N.A. and any successor.

 

  1.3

“Board of Directors” shall mean the Board of Directors of the Corporation or the
Bank.

 

  1.4

“Corporation” shall mean JPMorgan Chase & Co.

 

  1.5

“Deferred Compensation Account” or “Account” shall mean the separate account
established under the Plan for each Participant as described in Section 3.1.

 



--------------------------------------------------------------------------------

  1.6

“Director” shall mean a member of the Board of Directors who is not also an
employee (or former employee) of the Corporation or the Bank.

 

  1.7

“Participant” shall mean each Director who participates in the Plan in
accordance with the terms and conditions of the Plan.

 

  1.8

“Plan” shall mean this Deferred Compensation Plan for Non-Employee Directors of
JPMorgan Chase & Co. and the Bank, as amended from time to time.

 

  1.9

“Stock” shall mean the Common Stock of the Corporation, $1.00 par value per
share.

 

  1.10

“Valuation Date” shall mean the close of business on the last business day of
each calendar quarter.

 

  1.11

“Subsidiary” shall mean any corporation, which at the time qualifies as a
subsidiary of the Corporation under the definition of “subsidiary corporation”
in Section 425(f) of the Internal Revenue Code, as amended from time to time.

 

2.

Participation.

 

  2.1

Eligibility. Each Director is eligible to participate in the Plan.

Effective for annual stock retainers awarded on or after November 19, 2002, such
retainers are automatically deferred into the Stock Account described in
Section 3.1(a) and are subject to the timing election described in
Section 2.2(a)(4). Annual Stock Retainers are awarded in the form of restricted
units and each unit is the equivalent of one share of Stock. Effective
November 19, 2002, references herein to deferred Stock will include restricted
stock units.

 

  2.2

Participation in the Plan; Termination of Participation.

 

  (a)

An individual may elect to participate by delivering a properly executed
election form to the Administrator. The election form shall specify: (1) the
amount, by percentage or by dollar amount, of cash compensation and/or the
amount (but not less than all of Stock compensation to be deferred; (2) the
allocation of deferred cash compensation among the forms of hypothetical
investment of such deferred compensation; (3) the manner in which deferred
compensation is to be paid; (4) the date or dates for payment of deferred
compensation; and (5) the manner of payment of deferred compensation to a
Participant’s estate in the event of death before complete distribution of
deferred compensation.

 

  (b)

The effective date for participation in the Plan by an individual who is a
Director shall be the first day of the calendar year next beginning after



--------------------------------------------------------------------------------

 

the date that the Administrator receives the individual’s election to
participate in the Plan. The effective date of participation in the Plan for an
individual who is not a Director shall be the date that he or she becomes a
Director if the Administrator has received an election to participate in the
Plan prior to that date.

 

  (c)

A Participant may elect to terminate participation in the Plan by delivering
written notice to the Administrator. The effective date for termination shall be
the date specified by the Participant in the notice of termination (but not
earlier than the date of such notice).

 

  (d)

The deferral of a Participant’s compensation shall begin or end, as appropriate,
as of the effective date of the Participant’s election to participate or of the
Participant’s notice to terminate participation, as appropriate, described in
paragraphs (b) and (c) above.

 

  2.3

Term of Election of Deferral; Modification or Termination of Election of
Deferral.

 

  (a)

An election to defer compensation, or to modify a prior election to defer
compensation, must be made by the Participant prior to the commencement of the
period during which the compensation is earned or to which the compensation
relates and shall continue in effect until modified or terminated by the
Participant or until the Participant ceases to be eligible to participate in the
Plan. A Participant may at any time modify or terminate an election to defer
compensation, but in each case only once in any 12-month period.

 

  (b)

A termination of an election to defer compensation shall apply prospectively
only and shall not affect previously deferred compensation. A Participant who
terminates an election to defer compensation is not eligible to participate in
the Plan again until 12 months after the date that the Participant’s election to
terminate becomes effective under Section 2.2.

 

3.

Compensation Deferred.

 

  3.1

Deferred Compensation Account.

 

  (a)

A Deferred Compensation Account shall be established for each Participant. The
Account shall consist of two parts: (1) cash compensation deferred by a
Participant under the Plan, along with hypothetical income (or losses) on this
compensation (the “Cash Account”) and (2) compensation in the form of Stock plus
Stock credited to Participant as a result of the hypothetical reinvestment of
hypothetical



--------------------------------------------------------------------------------

 

dividends on such Stock compensation (the ``Stock Account”). The amount of cash
deferred (plus income or less losses) shall be credited to the Participant’s
Cash Account. The number of shares of Stock deferred, plus Stock resulting from
the hypothetical reinvestment of hypothetical dividends on deferred Stock
compensation, shall be credited to the Participant’s Stock Account.

 

  (b)

Deferred cash compensation shall be credited to the Participant’s Cash Account
as of the last day of the month during which such cash compensation was
otherwise payable to the Participant. For purposes of hypothetical investment of
cash compensation under Section 3.3, however, deferred cash compensation shall
not be considered to be hypothetically invested until the first day of the
calendar quarter next following the date that such compensation is credited to
the Participant’s Cash Account and shall not begin to earn income until the
first day of such quarter.

 

  (c)

Deferred Stock compensation shall be credited annually to the Participant’s
Stock Account as of December 1 or such other date as may be specified by the
Board of Directors for the payment of Stock compensation.

 

  3.2

Amount of Deferral. A Participant may elect to defer receipt of all or a
specified portion, by percentage or by dollar amount, of compensation otherwise
payable in cash and/or all (but not a portion of) compensation payable in Stock
to the Participant for services as a Director or as a member of a committee of
the Board of Directors or as a member of any advisory board of the Corporation,
the Bank or any Subsidiary. For these purposes, compensation shall include, but
shall not be limited to, Directors’ fees (whether in cash or Stock), retainers,
meeting fees, fees for committees or other similar forms of remuneration, but
shall not include direct reimbursement of expense.

 

  3.3

Hypothetical Investment of Cash. Deferred cash compensation is assumed to be
invested, without charge, in one or more of the investment equivalents made
available from time to time hereunder. Descriptions of investment equivalents
available under the Plan shall be provided to each Participant on or prior to
the Participant making an allocation or reallocation of investment equivalents
into which any deferred cash payments are to be allocated or reallocated.

 

  3.4

Time of Hypothetical Investment of Cash. The amount of cash in the Participant’s
Cash Account on each Valuation Date which has not been

 



--------------------------------------------------------------------------------

 

previously invested shall be deemed invested in a hypothetical investment on
that Valuation Date based on the value of the hypothetical investment on that
date.

 

  3.5

Allocation of Hypothetical Investments of Cash; Reallocation of Hypothetical
Investments of Cash.

 

  (a)

A Participant may allocate the balance of the Participant’s Cash Account to one
or more hypothetical investments. The allocation shall be selected by the
Participant.

 

  (b)

A Participant may at any time prospectively change the allocation of the
hypothetical investment of future deferred cash compensation. The reallocation
of such future deferred compensation shall be effective as of the date the
reallocation request is received in good order by the Administrator.

 

  (c)

A Participant may at any time also reallocate among the hypothetical investments
any cash compensation previously deferred by the Participant and then credited
to the Participant’s Cash Account. This reallocation is in addition to the
reallocation described in paragraph (b) above. The reallocation shall be
effective as of the date the reallocation request is received in good order by
the Administrator.

 

  3.6

Hypothetical Dividends on Deferred Stock. Dividends shall be deemed to have been
paid on Stock allocated to a Participant’s Stock Account as if such allocated
Stock were actual shares of Stock issued and outstanding on the record date for
dividends on Stock. Such hypothetical dividends shall be converted into deferred
shares of Stock and shall be credited to a Participant’s Stock Account
quarterly. Fractional shares shall be credited to a Participant’s Stock Account
cumulatively, but the balance of shares of Stock in a Participant’s Stock
Account shall be rounded to the next highest whole share in the event of any
issuance and distribution of Stock to such Participant pursuant to Section 4.1.
The number of shares of Stock in a Participant’s Stock Account shall be adjusted
to reflect stock dividends, splits, reclassifications, and similar transactions.

 

  3.7

Balance of Deferred Compensation Account. The balance of each Participant’s
Deferred Compensation Account shall include: (1) cash compensation deferred by
the Participant and income (or losses) from the hypothetical investment of this
compensation credited to the Participant’s Cash Account and (2) Stock
compensation deferred by the Participant and credited to the Participant’s Stock
Account and any additional Stock credited to the



--------------------------------------------------------------------------------

 

Participant’s Stock Account from the investment of dividends deemed paid on such
Stock compensation.

 

  3.8

Statement of Account. A statement shall be sent to each Participant as to the
balance of the Participant’s Deferred Compensation Account at least once a
calendar year.

 

4.

Payment of Deferred Compensation.

 

  4.1

Payment of Deferred Compensation. Upon termination of services as a Director,
the balance of the Participant’s Deferred Compensation Account shall (subject to
Section 4.2) be paid to the Participant in the manner and at the time selected
by the Participant prior to the date of such termination. For purposes of
payment, the balance of the Participant’s Account shall be valued as of the
Valuation Date coincident with or immediately following the date that the
balance, or the particular installment thereof, is to be paid, but the balance
of the Participant’s Account shall include all compensation deferred by the
Participant since the last Valuation Date.

 

  4.2

Elections Pertaining to Payments. The Participant may elect the manner of
payment of the balance of the Participant’s Deferred Compensation Account,
whether in the Cash or Stock Account, including the dates of periodic payments
over a specified period of years or the date of a lump sum distribution,
provided that:

 

  (a)

If the payment provides for installments, the payments shall be made at least
annually and not more frequently than quarterly and shall be payable for a
period not to exceed 15 years;

 

  (b)

No payments may be made prior to the first day of the calendar year following
the calendar year during which the Participant terminates services as a Director
unless the payment is made pursuant to Section 4.4 or Section 4.5;

 

  (c)

No payments from any Participant’s Stock Account shall be payable otherwise than
in shares of Stock, unless the Administrator otherwise determines to the
contrary; and

 

  (d)

No payments from any Participant’s Cash Account shall be payable otherwise than
in cash.

 

  4.3

Modifications of Elections Pertaining to Payments. A Participant may at any time
prior to the year in which the Participant’s service as a Director is terminated
modify previous elections pertaining to: (1) the date or dates and



--------------------------------------------------------------------------------

 

the manner in which the balance of the Participant’s Deferred Compensation
Account is to be paid and (2) the manner of payment of the balance of the
Participant’s Deferred Compensation Account in the event of the Participant’s
death. Notwithstanding the date specified in this Section 4.3, the Administrator
may prescribe an earlier or later date by which the Participant may modify or
make elections under the Plan.

 

  4.4

Payments to a Deceased Participant’s Estate or Beneficiaries.

 

  (a)

A Participant may elect by notice to the Administrator that in the event of the
Participant’s death, any balance in the Participant’s Deferred Compensation
Account shall be paid (i) to beneficiaries, named by the Participant, provided
that if no such election is made, payment shall be to the Participant’s estate;
and (ii) in the same manner as provided with respect to the Participant,
provided that if no such election is made the balance of the Participant’s
Deferred Compensation Account shall be determined as of the Valuation Date
coincident with or immediately following the Participant’s death and this amount
shall be paid in a single payment to the Participant’s estate as soon as
reasonably practicable thereafter.

 

  (b)

In the event of a Participant’s election to have Deferred Compensation payments
made in installments following the death of such Participant, the Administrator
may, upon consideration of the application of the duly appointed administrator
or executor of the Participant’s estate, or such beneficiaries as have been
named by the Participant, direct that the balance of the Participant’s Deferred
Compensation Account be paid in a single payment. The payment shall be made at
the time specified by the Administrator.

 

  4.5

Unforeseeable Emergency. A Participant may request the Administrator to make
payment in the care of an unforeseeable emergency. For purposes of this Plan, an
unforeseeable emergency is severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of a dependent (as defined by relevant provisions of law) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The circumstances that will constitute an
unforeseeable emergency will depend upon the facts of each case, but, in any
case, payment may not be made to the extent that such hardship is or may be
relieved (i) through reimbursement or compensation by insurance or otherwise,
(ii) by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship, or (iii) by
cessation of deferrals under the Plan. Examples of what are not considered to be
unforeseeable emergencies include the need to send a Participant’s child to
college or the desire to purchase a home. Withdrawals



--------------------------------------------------------------------------------

 

of amounts because of an unforeseeable emergency are only permitted to the
extent reasonably needed to satisfy the emergency need.

 

  4.6

Deferred Estate Benefit Program. A Participant may from time to time transfer
balances from the Participant’s Cash Account to the Deferred Estate Benefit
Program in accordance with such procedures as may be prescribed by the
Administrator and the Director Human Resources.

 

5.

General Provisions.

 

  5.1

Participant’s Rights Unsecured. The right of any Participant to receive future
payments of cash or Stock under the provisions of the Plan shall be an unsecured
claim against the general assets of the Corporation or the Bank, as appropriate.

 

  5.2

Assignability. No right to receive payments or distributions under the Plan
shall be transferable or assignable by a Participant, except by will, by the
laws of descent and distribution or by a court of competent jurisdiction. Any
other attempted assignment or alienation of payments under the Plan shall be
void and of no force or effect.

 

  5.3

Administration. Except as otherwise provided herein, the Plan shall be
administered by the Administrator, who shall have the authority to adopt rules
and regulations for carrying out the Plan and who shall interpret, construe and
implement the provisions of the Plan in the Administrator’s discretion.
Notwithstanding any other provision of the Plan, the Administrator may conform,
in whole or in part, the administration of the Plan, including the timing of
reinvestment of earnings and distributions, to the administration of the
Deferred Compensation Program of JPMorgan Chase & Co. and Participating
Companies, as such program may from time to time be amended, and to the
Corporation’s Policy on Personal Investment in JPMorgan Chase Securities.

 

  5.4

Amendment. The Plan may at any time or from time to time be amended, modified or
terminated by the Corporation and/or the Bank, provided that no amendment,
modification or termination (a) shall, without the consent of the Participant,
adversely affect the balance of a Participant’s Deferred Compensation Account at
that time or (b) permit payment of the balance of a Participant’s Deferred
Compensation Account prior to the date of payment specified in Section 4.2
(except for payments provided in Section 4.4 or Section 4.5).

 

  5.5

Legal Opinions. The Administrator may consult with legal counsel, who may be
counsel for the Corporation or other counsel, with respect to the
Administrator’s obligations or duties hereunder, or with respect to any action,
proceeding or any question of law, and shall not be liable with respect to any



--------------------------------------------------------------------------------

 

action taken or omitted to be taken, by the Administrator in good faith pursuant
to the advice of such counsel.

 

  5.6

Liability. Any decision made or action taken by the Board of Directors, the
Administrator, or any employee of the Corporation or any of its subsidiaries
arising out of or in connection with the construction, administration,
interpretation or effect of the Plan shall be within their or its absolute
discretion and shall be conclusive and binding on all parties. Neither the
Administrator nor any member of the Board of Directors, and no employee of the
Corporation or of any of its subsidiaries, shall be liable for any act or action
hereunder, whether of omission or commission, except in circumstances involving
bad faith, or for any act of any other member or employee or of any agent to
whom duties in connection with the administration of the Plan have been
delegated.

 

  5.7

Construction. The singular shall include the plural, where appropriate.